PER CURIAM:
It appearing that all the parties agree that matters giving rise to this appeal are moot on the basis of uncontested affidavits, the judgment of the District Court is vacated and the cause is remanded with direction to dismiss the proceeding as being moot. United States v. Munsingwear, Inc., 1950, 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36; Gooden v. Mississippi State University, 5 Cir., 1974, 499 F.2d 441, 443-44; Reynolds v. Kelley, 5 Cir., 1973, 487 F.2d 1331; Troy State University v. Dickey, 5 Cir., 1968, 402 F.2d 515, 516-17; Lebus, Regional Director v. Seafarers’ Int’l Union, 5 Cir., 1968, 398 F.2d 281, 283.
Vacated and remanded with directions.